DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 03/26/2021.
Claims 1-9, 11, 14-16 and 18-24 are pending in this application. In the Amendment, claims 1, 3, 7, 11, 14, 16, 19 and 21-22 are amended, claims 10, 12-13 and 17 are cancelled, and claim 24 is new. 

Response to Arguments
Applicant’s arguments with respect to claims amended 03/26/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14-16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (“Gan”, US 2017/0286416) in view of Hsu et al. (“Hsu”, US 2017/0359290) in view of Zeng et al. (“Zeng”, US 2017/0185268) and further in view of Scott (US 2008/0126930).

displaying, within a collaborative content item interface displayed by a client device of a user (Gan, para.22, display data 156), a collaborative content item including text to be editable by multiple users (Gan, para.23, 26, each user can modify document), the collaborative content item including a plurality of comment threads initiated by two or more of the multiple users (Gan, para.34, comments can be threaded), each of the plurality of comment threads associated with a different portion of the text (Gan, para.38, 43, comments associated with portion of document displayed), at least one of the plurality of comment threads including comments that are unresolved (Gan, para.38, 47, filter comments to show only unresolved comments);
displaying, within the collaborative content item interface, a first interface element (Gan, para.44, 47, Fig.3, hint 360, 370), 
in response to receiving an interaction with the first interface element (Gan, para.44, 47, Fig.3, hint 360, 370):
displaying, within a comment interface, a next comment thread (Gan, para.44, 47, selection of hint displays next/previous comment thread) including comments that are unresolved (Gan, para.38, 47); 
displaying, within the collaborative content item interface, a portion of the text of the collaborative content item associated with the next comment thread (Gan, para.38, 43, comments and their associated portion of document displayed).
Although Gan teaches displaying the number of comments in a thread (Gan, para.39, 47) and filtering unresolved comments (Gan, para.38, 47), Gan does not teach at least one of the plurality of comment threads including at least two new comments that have been added since the user last viewed the collaborative content item; the first interface element displaying a unviewed content); the first interface element displaying a number of the comment threads that include at least two new comments that have been added since the user last viewed the collaborative content item (Hsu, para.47-50, Fig.4, number of unviewed element 323); and in response to the number of comment threads that include at least two new comments that have been added since the user last viewed the collaborative content item being greater than one, decrementing the number of the comment threads that include at least two new comments by one (Hsu, para.50, 54, 60-61, unviewed count indicator decremented once viewed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hsu’s teaching of filtering messages by unread content with Gan’s method in order to view only new messages. 
Furthermore, the method of Gan and Hsu does not teach in response to the number of comment threads that include at least two new comments that have been added since the user last viewed the collaborative content item being equal to one, removing the first interface element from within the collaborative content item interface. Zeng teaches a method of presenting collaborative content wherein an element displays a number of new content items (Zeng, para.44, 175, notification of unreviewed or new content items; Fig.10A-D) and after navigating to the zero unviewed results in hiding of element 378). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Zeng’s teaching with the method of Gan and Hsu in order to free up display space.
Additionally, the method of Gan, Hsu and Zeng does not teach wherein at least two new comments in the next comment thread are applied with visual features that visually distinguish the at least two new comments in the next comment thread from other comments in the next comment thread responsive to determining that the at least two new comments have been added since the user last viewed the collaborative content item; after an interval of time has passed relative to a time at which the next comment thread with the at least two new comments is displayed, removing the visual features from the at least two new comments. Scott teaches a method of displaying messages wherein new messages in the set of messages are applied with visual features that visually distinguish the new messages in the set of messages from other messages in the set responsive to determining that the new messages have been received (Scott, para.46-47, old messages are visually distinguished from new messages) and after an interval of time has passed relative to a time at which the set of messages is displayed, removing the visual features from the new messages (Scott, para.46-47, old messages are faded).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Scott’s teaching with the method of Gan, Hsu and Zeng in order to visually filter out comments associated with a particular thread.
As per claim 2, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein the first interface element is overlaid onto the collaborative content item interface element overlaid on interface).
As per claim 3, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein the plurality of comment threads that include at least two new comments that have been added since the user last viewed the collaborative content item comprise an ordered set of comment threads (Gan, para.42, 56, ordered list of comments; Zeng, para.51, 95-97, organize content by most recent; Hsu, para.43, 63, 67, ordered by rank).
As per claim 4, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 3, wherein displaying the next comment thread comprises displaying a first comment thread in the ordered set of comment threads (Gan, para.42, 56; Zeng, Fig.10A-D; para.46, 176-177, selectable element 378 to navigate to next oldest/newest unviewed content items; Hsu, para.43, 63-65).
As per claim 5, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 3, wherein displaying the next comment thread comprises displaying a comment thread immediately following a currently displayed comment thread in the ordered set of comment threads (Gan, para.42, 56; Zeng, Fig.10A-D; para.46, 176-177, selectable element 378 to navigate to next closest unviewed content items; Hsu, para.32, 47-50).
As per claim 6, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 3, wherein the ordered set of comment threads comprise comment threads ordered based on a position corresponding to each of the ordered set of comment threads within the collaborative content item (Gan, para.42, 56; Zeng, Fig.10A-D; para.46, 176-177, selectable element 378 to navigate to next closest unviewed content items; Hsu, para.43, 63-65).
selectable element 378 to navigate to next oldest/newest unviewed content items; Hsu, para.43, 47-50, 63-65).
As per claim 8, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein the first interface element is displayed within the collaborative content item interface in response to the user having previously followed or subscribed to the collaborative content item (Zeng, Fig.10A, para.110, 174-175, element 378 displayed in subscribed to groups feed 308a-b).
As per claim 9, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein the first interface element is displayed within the collaborative content item interface in response to the user having previously edited or commented on the collaborative content item (Zeng, para.101, direct message content items; Fig.10A, para.110, 174-175, element 378 displayed in subscribed to groups feed 308a-b).
As per claim 11, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein the at least two new comments in the next comment thread includes a comment that has been made in response to a comment by the user since the user last viewed the collaborative content item (Zeng, para.101, direct message content items).
	Claims 14-16 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
	As per claim 18, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 14, wherein the collaborative content item is synchronized between the content management system, the client device, and one or more other client devices such that a modification to contents of the changes/updates sent to all users).
Claims 19-21 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
As per claim 22, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 14, wherein the visual features are removed from the at least two comments following an interval of time (Scott, Fig.2C, para.46-47, visual property changes as time elapses). 
As per claim 23, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein the visual features include at least one of: a bolded font, a different font color, a box surrounding each of the at least two comments, and a highlight (Scott, para.46-47).
As per claim 24, the method of Gan, Hsu, Zeng and Scott teaches the method of claim 1, wherein removing the visual features from the at least two new comments following an interval of time, further comprises: 
removing the visual features from a first new comment of the at least two new comments at a first time (Scott, Fig.2C, para.46-47, visual property changes dependent on age of message); and
removing the visual features from a second new comment of the at least two new
comments at a second time subsequent to the first time, wherein the second new comment was added after the first new comment (Scott, Fig.2C, para.46-47, visual property changes dependent on age of message).


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
SAJEDA MUHEBBULLAHExaminer, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177